Allowable Subject Matter
Claims 1-3, 7-11, 15, 18 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “after placing the first die on the carrier, forming first interconnects between the first die and a second die, wherein the first die includes first conductive contacts at its first surface and second conductive contacts at its first surface, the second die has a first surface and an opposing second surface, the second die includes first conductive contacts at its first surface and second conductive contacts at its second surface, and the first interconnects are between the first conductive contacts of the first die and the second conductive contacts of the second die; and after forming the first interconnects: forming second interconnects between the first conductive contacts of the second die and first conductive contacts of a package substrate, forming third interconnects between the second conductive contacts of the first die and second conductive contacts of the package substrate, and after forming the third interconnects, removing the carrier”; of claim 11 stating “the first conductive contacts of the package substrate and the first interconnects are within a recess in the package substrate; after forming the first interconnects, forming second interconnects between the first die and a second die, wherein the second die has a first surface and an opposing second surface, the second die includes first conductive contacts at its first surface and second conductive contacts at its first surface, and the second interconnects are between the second conductive contacts of the first die and the first conductive contacts of the second die; and after forming the first interconnects, forming third interconnects between the second conductive contacts of the second die and the second conductive contacts of the package substrate”; and of claim 31 stating “the first conductive contacts of the package substrate and the first interconnects are within a recess in the package substrate; second interconnects between the first die and the second die, wherein the second die has a first surface and an opposing second surface, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERROL V FERNANDES/Primary Examiner, AU 2894